EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
(Currently Amended)  1.  A gadget for multimedia operating of computing devices for the blind and visually impaired, characterized by being a mechanical accessory in the form of a raster mesh (1) which is spread out over a classical touch screen device (2), thus enabling the blind and visually impaired people spatial orientation on the otherwise smooth surface of the screen and hence the possibility of effective use of any type of modern serial device, which is able to express by touch a vibration of different intensity and the multipoint touch by the vibration of different intensity and/or frequency[[.]] , the communication with the blind or visually impaired users proceeds via composite braille characters, in the form of a spatial matrix, size 2x3 (6), two-dimensional graphic elements (3), the menu bars (M1, M2, Mx) or their corresponding buttons (7) and the confirmation or control button (8).  

(Currently Amended)  2.  Accessory according to claim 1, characterized by that the size and rater mesh (1) are adapted to gauges of an individual electronic computing device (10) [[.]] , this raster is always supported by the appropriate software (5), which enables the braille characters, graphic elements (3) and the menu buttons (7) on the screen to exactly coincide.  

(Currently Amended)  4.  Accessory according to claims 1 to 3, characterized by thatWO 2017/196265PCT/S12017/000008 -19- the mesh (1) is composed of one or multi-layered transparent plate, preferably of protective glasses of standard thickness (0.25 to 0.33) that transmits both visible light from the screen (2) toward the user, as well as impulses of touching fingertips toward the screen (2)[[.]] , for its production, the technology and materials of established toughened glass and foil can be used, which are designed to protect the screens (2) of mobile devices[[.]] , however , the difference is that the said protective coating on both sides is smooth, while the mesh (1) is smooth only on the side that is touching the screen (2), and there is an upgraded appropriate raster in the form of indentations or preferably pegs (4) on the other side.  

(Currently Amended)  5.  Accessory according to claims 1 to 4, characterized by that the diameter of the peg (4) is from 0.5 mm to 5 mm, preferably 1.5 mm, the distance between individual pegs is from 1 mm to 10 mm, preferably 2.5 mm, and the height of the peg 4 from 0.1 mm to 5 mm, preferably from 0.6 mm to 0.9 mm[[.]] , pegs can be of various cross-sections, such as circle, square, triangle, polygon, with a sharp or rounded edge at the top, where there is contact with the fingertip[[.]] , pegs (4) are preferably of cylindrical shape with a rounding at the top in the form of a spherical cap, or in the case of lower pegs only in the form of a spherical cap[[.]] , the form must enable strong enough detection of touch, pegs must be steady and the surface of the mesh 1 and pegs in immediate surroundings of pegs 4 must allow easy cleaning.  

(Currently Amended)  6.  Accessory according to claim 5, characterized by that the order of pegs (4) is preferably implemented in the form of a square raster, which primarily corresponds to the display of braille, while at the same time providing the necessary orientation for the identification of graphic characters[[.]] , however , on a particular part of the mesh surface (1), the order of pegs (4) may also be circular, wavy,WO 2017/196265PCT/S12017/000008 -20- or any other form which shows the curve easier.  

(Currently Amended)  7.  Accessory according to one of preliminary claims, characterized by that further functionality of the mesh of the invention (1), in combination with software (5), is provided by one or more menu bars (M1, M2, Mx), preferably made of buttons in the shape of rectangles (7), with a sharp or rounded edge, which is raised above the basic surface of the mesh (1) and preferably at the same height as the pegs (4), while the inner space of the rectangle is aligned with the rest of the surface of the mesh (1) [[.]]  , the width of the edge ranges from 0.1 mm to 4 mm, preferably from 0.5 to 1 mm[[.]] , the size of the outer dimensions of the buttons (7) measures from 4 x 6 mm to 30 x 45 mm, preferably 6 x 9 mm for small devices such as smartphones, and preferably 16 x 24 mm for tablet PCs and similar larger devices[[.]] , the distance between the buttons (7) is from 0.5 to 50 mm, preferably from 1 mm to 12 mm[[.]] , buttons can be freely programmed or with a predetermined functionality and in their inner surface according to the intended use appropriately marked with braille characters or some other predetermined recognizable reliefs.  

(Currently Amended)  8.  Accessory according to one of preliminary claims, characterized by that the menu bars are preferably two (M1 and M2), arranged in a grid of the mesh (1), one on the upright left, the other horizontally below, which provides further orientation for the user, as a certain button (7) is easily recognizable, so that the user puts the finger on it and then follows the pegs with the finger (4) in a vertical or horizontal direction[[.]] , at the same time there is, preferably on the juncture of the two menu bars M1 and M2, on the lower left vertex of the mesh (7), a control-confirmation button (8), which is used for confirmation of actions, stretching and copying of graphic elements, etc.; in short, similar to functionality that is implemented in practice for standard applications of computer graphics design.  


Allowable Subject Matter
2.	Claims 1-8  are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID E CHOI/Primary Examiner, Art Unit 2174